 USDC IN/ND case 3:21-cv-00483-JD-MGG document 7 filed 09/21/21 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 LAWRENCE RILES,

               Plaintiff,

                      v.                             CAUSE NO. 3:21-CV-483-JD-MGG

 WANDA, et al.,

               Defendants.

                                  OPINION AND ORDER

       Lawrence Riles, an inmate proceeding without a lawyer, filed a complaint under

42 U.S.C. § 1983. (ECF 1.) Pursuant to 28 U.S.C. § 1915A, the court must screen the

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief. To proceed beyond the pleading stage, a complaint must

contain sufficient factual matter to “state a claim that is plausible on its face.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when

the pleaded factual content allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

The court must nevertheless give a pro se complaint liberal construction. Erickson v.

Pardus, 551 U.S. 89, 94 (2007).

       Mr. Riles is a pretrial detainee at the St. Joseph County Jail. He alleges that on

May 21, 2021, he was given a breakfast tray that included a hard-boiled egg. He felt the

egg tasted “tainted” but ate it anyway. Shortly thereafter, he began sweating and feeling
 USDC IN/ND case 3:21-cv-00483-JD-MGG document 7 filed 09/21/21 page 2 of 5


nauseous. He pressed the emergency call button in his cell and reported to an unknown

correctional officer that he was feeling ill. At that time, he was in quarantine due to the

COVID-19 pandemic, and because of this he could not be taken to the medical unit. He

was told to fill out a medical request form.

       He was able to communicate with a nurse he identifies as “Head Nurse Alice”

(last name unknown) through the emergency call system, and he reported to her that he

was vomiting. She originally told him to leave the vomit in a cup so she could inspect it,

but he told her he did not have a cup. She then told him to vomit in the toilet and “just

flush it.” He felt it was improper for her not to come and inspect the vomit as she had

first suggested. Sometime later (he does not specify how long), he was seen by a nurse

practitioner named Stephanie (last name unknown), who put him on heartburn

medication. He claims this did not help his problem and made him feel worse. Based on

these events, he sues Kitchen Supervisor Wanda (last name unknown), Head Nurse

Alice, and Nurse Practitioner Stephanie. He alleges that their actions were “a blatant

sign of negligence” and requests monetary damages.

       Because Mr. Riles is a pretrial detainee, his claims must be analyzed under the

Fourteenth Amendment. Miranda v. Cty. of Lake, 900 F.3d 335, 352 (7th Cir. 2018). The

Fourteenth Amendment prohibits “punishment” of pretrial detainees. Bell v. Wolfish,

441 U.S. 520, 535 (1979). A pretrial detainee states a valid Fourteenth Amendment claim

by alleging that (1) the defendant “acted purposefully, knowingly, or perhaps even

recklessly,” and (2) the defendant’s conduct was “objectively unreasonable.” Miranda,

900 F.3d at 353–54.


                                               2
 USDC IN/ND case 3:21-cv-00483-JD-MGG document 7 filed 09/21/21 page 3 of 5


       Pretrial detainees are entitled to adequate medical care. Kingsley v. Hendrickson,

576 U.S. 389, 395 (2015). To state a claim, a detainee must allege that the defendant acted

“with purposeful, knowing, or reckless disregard of the consequences” related to the

provision of medical care, and that the medical care received, or the denial of medical

care, was “objectively unreasonable.” Miranda, 900 F.3d at 354. “[N]egligent conduct

does not offend the Due Process Clause,” and so allegations of negligence or even gross

negligence will not suffice. Id. at 353.

       Mr. Riles does not allege a plausible Fourteenth Amendment claim against any

defendant. He alleges that Head Nurse Alice communicated with him and gave him

instructions through the emergency call system when he reported feeling nauseous but

could not leave his cell due to a quarantine. Although he is upset that she would not

come and inspect his vomit, there is nothing to indicate that doing so would have

alleviated the symptoms he was experiencing or that such action was necessary to

provide him proper medical care for an apparent case of food poisoning. As to Nurse

Practitioner Stephanie, there is no indication she was involved in his care until later,

and he states that she prescribed him a medication to try to alleviate his symptoms.

Although the medication did not work, there is nothing in the complaint to plausibly

suggest that Nurse Practitioner Stephanie knew the medication would not work or

otherwise acted in an objectively unreasonable manner in prescribing this medication to

try to address his symptoms.

       As for Kitchen Supervisor Wanda, Mr. Riles does not explain how she was

involved in the egg incident, if at all. For a defendant to be held liable under section


                                             3
 USDC IN/ND case 3:21-cv-00483-JD-MGG document 7 filed 09/21/21 page 4 of 5


1983, he or she must have been personally involved in the violation of the plaintiff’s

constitutional rights. Mitchell v. Kallas, 895 F.3d 492, 498 (7th Cir. 2018). There is no

general respondeat superior liability under 42 U.S.C. § 1983, and an individual cannot be

held liable simply because they oversee operations in a correctional facility or supervise

lower-level staff. Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009). A defendant will be

deemed to have sufficient personal responsibility for a constitutional violation if the

violation occurred “at a defendant’s direction” or with his or her “knowledge or

consent.” Mitchell, 895 F.3d at 498. There is no factual content in the complaint to

plausibly suggest that Kitchen Supervisor Wanda personally served Mr. Riles a tainted

hard-boiled egg, that she directed other kitchen staff to serve him spoiled food, or that

she knew he was being served spoiled food and condoned such actions. He has not

stated a plausible constitutional claim against this defendant.

       “The usual standard in civil cases is to allow defective pleadings to be corrected,

especially in early stages, at least where amendment would not be futile.” Abu-Shawish

v. United States, 898 F.3d 726, 738 (7th Cir. 2018); see also Luevano v. Wal-Mart, 722 F.3d

1014 (7th Cir. 2013). In the interest of justice, the court will allow Mr. Riles an

opportunity to amend his complaint if, after reviewing this order, he believes he can

allege a constitutional claim against these defendants, consistent with the allegations he

has already made under penalty of perjury.

       For these reasons, the court:

       (1) GRANTS the plaintiff until October 25, 2021, to file an amended complaint if

he so chooses; and


                                               4
 USDC IN/ND case 3:21-cv-00483-JD-MGG document 7 filed 09/21/21 page 5 of 5


      (2) CAUTIONS him that if he does not respond by the deadline, this case will be

dismissed pursuant to 28 U.S.C. § 1915A because the current complaint does not state a

claim upon which relief can be granted.

      SO ORDERED on September 21, 2021.

                                              s/ JON E. DEGUILIO
                                              CHIEF JUDGE
                                              UNITED STATES DISTRICT COURT




                                          5
